Case: 4:19-cv-03119-DDN Doc. #: 1 Filed: 11/18/19 Page: 1 of 44 PagelD #: 1

page 1 oF
Y Wotlindl Pat Maas Vielen dC yuyall
dive ae, ee. of “1 linois
Plaintice: KC Jaror Dilloa TI

Y's Case No, \Q-\QWS—- PCN

(eck OFF ae Lili Kreme 3)

 

Pafandact= Michae| A. Railly
Defendants ames Lililliams
Defendant

DeGendoants Dames Gadduy

 

bt

Your. | Vercelli.
=

 

 
   

BF cc. wwkices (Ce eo, x: . ee & Foderal Retrial Detminaa
(pd)

All tho. Defendants listed a ey Bat A. Baill, TH43BGOR8 Mo,

eee ah ene ee “E.p.M.0. ) Ee

(a)
WDistictof Miscarci: Danas Uiilliams employed as @ Talecommunications

__ Specialist - eS a aap is Ppa an Dende ‘

_ Federal Pic de coating ae near ama eae Tom 7 ee Wun employed as GQ

Detects, foe St. Luss Mateo molitan Ry oi Diniinckinae ree Me, Call ripiaa
a Tagh Forea Otheae Sorte Dew’) D nfercemont Racine.
Ni four amet Detendents lished goove are being sued iia tigic
individual capacity and Orcicialcapacists
20 On Daciniac yaoi On sear Dillon TW uses Tudicbed in Hea Eastern
Disiciea Be Missence! “CR-G0404 HEA-NAGS, Due to tne donbeck Haak

SE ae

42s

  

a8 . ci eS el Match usill bog wil Die cl nant dats
ees 4 »
Cansa of action, \he Plante (Dillan ) assacts tet (Ff i+ Nad not been for tne
Case: 4:19-cv-03119-DDN Doc. #: 1 Filed: 11/18/19 Page: 2 of 44 PagelD #: 2

Page a of 4
initiation of Conspiced belravior bu the Albers, foc the govecnmant and ts
__GGents, police and assumptions of CoualiFied immunity ecokechony he (Ditton), Ls cra
have Safequardad privileges thet propecked Constitional ci gts afforded +a him and

 

_AuWikiy Compoundina Circumstances Seeacate From Cason U3\S -CR-cofo Unlarckul

Oe EO =

Chi) Micheed fee Arillus Competena i4 OF Bancusingin Violahna A® C.E.Q.O.239 et

 

 

$2.4. 40d Lauesy inshoct, THe if section leaS providess ithoever undec oath oc ia Guay
__declacation cactiFicete; Verification ac Steobemaat Under the penaths of pectin
—in_annecouadina before oc Grell bo nu courkoc acand Sey acon Shell aeLinad
Unda tris be iat apa Shiels Saeed Sole ip mace aa faa eS Na
— Avery CrofFac session of Chicf and C-Band pockcipeted im the debriefing He
__indensiskencies and Uatruihfuluess as Apepeilagdl lea EUSC >. ) Nein gthle eet aon
inc transccilaad evidembizrn nearing Noted lia tha Corie€ in Suepack page aS
_ ot (Deca aien) uses ales Knaven to Beil lu ercior +o the. indictment December ty

 

 

m@liciaushy Gnd uitheat probable couse proces o Search Warrank te lbeissued
ond execrsted shall be Fined or imerisondd, Shot Deseviehoas cs. SO I
__Pagsi oF ® OC FER (OV a ee ns ee ln Wlowrreurtsy
— Rell uy GSkKed for and arthored infor mation in s2eKing the warcrants \ssyed and
_ eyecisbeed e Vite 12 1.S.C, section 1519 provides? Whoaever Knomingls alkecs,
A snerey wmutilates, Cancaals, Cover Ue Calsifies a rimaks False ents in o mecord,
— dociumenh With inkenk to impede, obshart oc inFluence the. LAVessdi Qaida 2

 

__ Prepac administretian of a Aky matec within thea Durisdict On oF anu depachmenroc
e.geuncy OC tha United Shakes Shall be Fine or imerisond. Short Descciption 3
48 nated an page t a oe(Decatsaiut) Rei hy as Jamas LSilliams tester to deatis of
Cisid bc ee er beter (Reilly and otnecs iitanates on
Whe +o change, in idricin Content in the ofeidavit contradicts Uslaok (\iligms
—_hestGed to,as reprakedly noted on page 4,10, \l, and (2 tll Dect: alo T/,
Case: 4:19-cv-03119-DDN Doc. #: 1 Filed: 11/18/19 Page: 3 of 44 PagelD #: 3

page 3B of G

 

1S Aside of Violations of Laws absecty implemanted heceiin Reilly
—_unsecvpulasiy cendeced candor to fhe Couct pucsuant to M Ag \alR lige tee a
_ Prot! Canduiee R.2.2 in an cbundance of submissions and in Couck miscepcesanbations. —
Shed ccciptiont te nated. onifiaga (0 of Docdttaun) Obicre Midas Gate ae
Aces Gel® Oo Auraust 2), 2017 he ete /amailed members of the team inelsding
— Ascictant 15. Momo Michael Reilly and Tames Gaddy and informed tam of the
_Cesvits of his Search Whicls wos historical dates received dating elumost Hheee months
Krom dhe initial dake of tne requested, “Ta spite of Railly meceiving this information
Augusta, ae eisai, si cae Gil Meter Ngee cee lacy

— Baittayne historical deka tas ever cequested* Ls han infact Price to Dillon qething
—indicbed Decambsec , AO‘ 6, Bai ty in Felorvary Ale aud dates suse quent ertrored

and asked Fae historical deb. laimseliE iin ino less Han eight Manrants,

Vis conduct alone With more. to Shas, Fa, Wineasthe, Opp ortsintyy Ua aquivotallu— ee
Surpasses the Competen uy cf Kaan ng, ly Viol octiina 2S tablic h statutory and constitutional
=r) a TonFae aos

ea —_—- mos LSilliams, Far ne, Sake of +erseness, as. spcevieus tu

 

 

__desccilred? USilliams Ceaeakedly CecSuced dni easel Under cota hestifixing
—Sonttracy to iuthet Wes Sifocn tea his ake ile eee ee Soctt le pace. S Ay
- land 13, tihicl isin Violation of “Title |& section IlAB.
oom (Ra) Bos che oie rete ia tay, Sy pecialist For whe FBT clone wicca @ Seesaned

Voie _prosecssting C OVAL Plone, Rei | Ww and USit ly ams ,theces no Su a =
Haina as daladkina informe on ralekive toe Cedacal imvestaation, unless its

 

—Manvalli: done. ta all discoverable information lagged or booted +p an ERT
dete hese oe ERT. loteenal sastem and all emails < telotiyve +o an vestigation

tan be dbteined and are auromodicall ercolnived. Ane Quala ein Zin Gil Stsstweyn Called

“len
BTC em lerecdse Vault bshich atomabically acchives All eormils older tren
30 a CUS tact hove been Se wtoc c4ecoived bu Cet minal Division Emplowers«

——

[hisis alsa contracy to the position James Wiliams testified to

 

 
Case: 4:19-cv-03119-DDN Doc. #: 1 Filed: 11/18/19 Page: 4 of 44 PagelD #: 4

Page LFA

DR 10, nn tinttases shales dormers be Liam ) had am his Computec
With fespect to this Case Liece somehow delebed from lis com utec, Albert,
On page io, Williams teshFied with cespect to this case. eweicuning Wes
— Semelar dated. inst contr custo LSilWiams teskimnon, Uilnen ennai vento
SS ete Pon He Sulee es cequested tou Di lon, not only did He shonced
__ Gn ema il lout also showed that LSM ams did in Feet ave. Hre listonean |
Lee: Bela end Tt else Shaned Hat the, lnistecica| Information Was

downloaded 2s requester ou Reisi athe aie iceaiae aera ets Hoa

 

_ Wiliams files were deleted sith cesipectto this casa, Wis along, Utitta the.
__ Passing end Chanaiina notes Firat lea boy inc Suton GFEidavit will tre

helo oF Rally 2s \vaeciallyy being Hack i+ ¢ontradiats svtorntbestimeny ee
—Sucelu iolekes “Velo 18 165.0. a Sechion SIG 4 and Obsicu ction of Sustice Vidte

 

 

 

Cc :
_ AS th. ee tet Ca 15CR _ : a =
Cas re Bs | ae
ame sa lom Llewellyn, as testified by WO Semes Caddy

 

 

yes alse at owen ProfFer session of CWA and. CW-R along usitia Michael is
—VAailly teas nowing dabriefad and. bemed. the same consisbeneies and _

 

__rrmuitGulness os those named +o be coasent aswell, As noted on
—Paae 4. Dee ioe ee naemaeil Sent+to man WF not all lat enforee msi

“7 iJ
__aecsonnal LS ering ein Hee invessbiqed vert : Llewe Ilan LiasS one. oF to uitles

__ieieto be condyits fo get all ceoncks and discovers matters to the
tS Bes Attocney's OLE ieee Mawetlynas ong. OF tne Leeds investackoes Armed
aad ercivu toca Ucecoacks end dicomerable modiers Ssmnmactzed ond
a Metbed information to the Grand Dory le Kat +e bee vite.
__ihich is iunviolabon of Title (S seeton IAS. setae

3 ) Ai trovatr & witness should oi Sau the some imuuniti os Witnesses ot
__ trial ai sina, from theim inthetion of @ ceiminal case , byt Surpassing Vindiebyve =

 

—N2ss Oss inoa Ve stinvreshald, of conspicatorial conduct ushichFurnishes
Sess ey 5 element Svchweameditebed behavior vindachand cate
Case: 4:19-cv-03119-DDN Doc.#: 1 Filed: 11/18/19 Page: 5 of 44 PagelD #: 5

Paae. 5 of 4
he. Mocal uprciahtness inthe administration of Tustice 5 teacher
met ae oe ee

sail, oho

 

Bet Macken, oe ect aanieen cee oe eee
Conver sodrans bith C ff, becidoc the loans receayrds AAW Phone Cec nce:

 

Laniari, | loth an [o er il tan aoe oe ae a
arate Januari, \

en iaataeee Cos dds , Qs noted. on yraQaih (1 Oc tFAaQlG)

 

 

Vary mart diy otter kha pmailritas ceeeved and iia Open Cgack ena ae

= seemiser 2S,AOWN, i cvane ne Tillage Crit Dee tas Na) 4. \A54
“Ga ames Godly 2quipt wtih aa ee @ Gadd a S. testified to

_ nek lnes Was c\so ot every profier $2.65 inno
re oe a oe ee
Gadde Lies ecesecth aula a7, Aate during ths arrest of ae eo ts
Seg sacle ncwailing inthe otbempt, Yames Gadd
ly Ober Witte the seme Suicidal mind sat mateo stabements le,
eee s_tsilling +o eto his Grave. Witty lihich is combcany bo Hue
— Covert he pete a ees a ee itm
spk J seach Ct! sajna ena il aun Loa by

in tobecviens., See page aa of | Dee te "Ts Cis
_ Datice wes Boho «

 

 
Case: 4:19-cv-03119-DDN Doc.#: 1 Filed: 11/18/19 Page: 6 of 44 PagelD #: 6

——— sg Ge oF 4

*. () fhe 22oce macrioned through hak this dall or Civil Aetion, the

__conspicad condivcet previously Known to Jomas Gaddy are erahibitive

te his 4ficmative duties es a Cwil Servant and ace alse aaainst He Lewes
ie Wribed Sholec in violation oF THs (Z1iSiC. Section 4,1 thiol @covidas %

 

Jax Whsadb ylnevivan. Knowledge of the actucl cammissian Cf « Felona Gognizable
ae ee Conceals and does not | 2S SSO SeEa

sr oS ‘ar Wate ot ins site
a) |

__ fetion ¢ belies, SPL Acie ta. SY: lan TE an immance Compcuind ina 4 Gnduced
(a) _

__ end dali | Uitebe so Coin. eae subfarcina, o_\his ¢aised the vneanstitvifonal

—Pirotatign of being 2qually protected as sproviled buy the 147" Drendiment end.

—heceace. oF Compoundi ng andecvocs dD lloras vnaPErded +o net be lle

 

NT \\i2. Consieicatorial Gobons oF all detendowts ia sal Nite tO wivil Couse. of

 

be sscaee pucgatorical subjection because oF an unlawFul ares

9A Gace 4315 -Ce-oc464 ushich annilileked te Chance For Bail becavse

26 Lalae infoemedion elicited ia Bail hencings Lin Violation of tre 24 Amandmente

Nor being chloe +e G2 antoond caused Onis net bo be oble to colbilute

Child support in finance, child core, edrrdation, noucishment end Lieve
_thiearan Fathorlrood. uit indy Foe eae dowalrber , 4s Hroian done Wide
IM 4,_noarnr adutt Cnildcans ese2cialla beemuss Cb he time, oF corcest by
__doughbee was © lithe avec Pipes. ald and teu lon yet that time vias to

Sole. caretaker of his deghlen Also net haivag able. Lecoaingellinieae tae ae

Se ntmotnac with Alzheimer s disease sho has nos eassad awa. eZ

Alons, vey. von | GeoandFetnsr We lyotin pactosk caice in Waisiva and carmafor 5,
ene ect isswes Com peahibted cccecton that nes have | Pn eee ee
Jontine dt ation. Aisa Di lon Waw hee Sir ollenfFeet, blueced vision, Sciabic

_Narve de waa s, Muscle Spasms. Hi: ah blood presse, aad oe infected toothy
Causing BOs ess cote nt nd a nfecked mucus 4 Atthagh reported but not — =
Case: 4:19-cv-03119-DDN Doc. #: 1 Filed: 11/18/19 Page: 7 of 44 PagelD #: 7

pace T of &

 

Weir <peabuo Dentist. Dillon nent Cools hes a Yoledud Waacian. ;
or .
Coen etusion af Stebementote Claim
A) Gy
___ 3.) Rabie? Saohb: A sum of Footy million Dollars, B thorauah inquisibocial
_Ceviors and investiaction by tie agerpciate Department of Mustice Muthocikes

(¢)
_ | Adal SOAMEQLS ANE OUInihh damages Camas From Mas 2x hasstion

GF Family and Friends Due te axceptionaiularqe cost Fron healtn, hygiene,
—chrial enc Pretimal prepacetion, commissary And Vale phon Communi cetioas.

With Eriends and Familu Le BS OF NEGeS im Vawious Dale dese iGtions s pcivete vveshagtos
—pevtessional Musician, Mame and tear on velnialas from Coumily visits tekiing
— fouie Ineur +o dicive the Fecs| chy aa bd beck tyico ASAE Ge a2 Gil hee imcurcedt
expenses Wet occucced Fream Sail incentives, “ese 2xeeunses Hots

Ra eee aa beak in Eusll le OS. sie Ti be Feunit by

 

 

c.

an A CtBnds fi lolhor cecsons for vel ee ore Visked lnenein on page le G S cineca
___ 6Sore mentioned . _ a cadiacpenetieaanciiatingl ah etudad
o/ Ga es. Lome ete eps be enc coins Sut Cia jy Ng Sen pe
2 Strick or “TE Minois , case numer B2ik-ev-o2ia4 SG Filed an aS ae eee ee
aa i, AQIS fc ae: len Te. i afermed the Cock of the misiinderstancilag Gnd mever
inkbendad tro iMitebe thet actian, Ma Wamovable Sloe Gilseet eoeerapricted cq
—Sdiniige-pip Heads Lqumipias wb and terminated thet actions See Vote BIZ -CN-03104 TES |

 

“ape be Yi balla TT mportant c2asening +s alse include, to +he now ¢ vincent
__Gevse, oF action con Ge found on Case BsIZ-cv-omiay JER Ca. fast Winn Begs)
this Honarabia Cow +o si Basti NSE, aera Vote he, neat Cuincert Cavice Of action
_for the teureeses to lao Sorte posed 7
; Dar Aa ae i a al cae ad ae
ne, Plank OG Fen ia SU, Cone aa ye procend be Fre a M BQi Skreet

 

Judge. i paccoctanes pits FSSC. seston RelG) in this civil ac Kan (Frchubing
ae (3 ; See Si
—& Dury oe non Sum triell. [Ror Cacar SillenTD seins +e lone o Sumy Wel.

 

 
Case: 4:19-cv-03119-DDN Doc.#: 1 Filed: 11/18/19 Page: 8 of 44 PagelD #: 8

Page ZoF 4

 

 

OF Whon the Couck Ultimately cules on the mohone

i Dag Mighlighabieg, if this Honorable ¢ Couek has any, dovst as be nis ___
CIM ie Peatlnn! alee aes lg La tren this Coucts cteakion as +c tha many
_ lots tin tae Governments Cecmonsas-to the malign to Nicmics on coset H21e-cemertict
—Stacting inthe month oF | poo mises 2O\N Ww hich ths Cowenmant Stokes}
the evidence ond assertions thets heain Sub Meo Vien is S
and. Grnolors iad asking the Courts iano less Hain threo pesganses
lnaanings and disconbnue, tha hearings From | ging Fectin and alse cen tho
issuing of Ground Tucu, transerigts.[n vec instance He Governments
eg ues Lio. declived.s

 

 
Case: 4:19-cv-03119-DDN Doc.#: 1 Filed: 11/18/19 Page: 9 of 44 PagelD #: 9

7 page 4 CF 4
n.) Giving bel Pie. C ace slomnn Com Ap eet
Distant of | lissouci Slings See ella ia nis aokaumpten
Civil Conse of Aetion is lnzing lheassed in TL \linois Cha ) is
Undectnin as to which Couck to file +e (als oehon (Wo
$4) Mso. Dillon t= eating Hark tne) ormecllle Couch tc
lWiaine. Woo. filing Gee and Ococesd uUnti\ sueh “Surisdiction 1S

astcblishad .

 

 

hes Lea SIGRID cLErems het tho. information

provided alrove is tase and Cece 2c be
Tete Noamber  20\4 (osoect Fully, Subnet’ *

Cen Wi es ae
Nine Pages rind Lo nick dhicoo P22 Bitcclwnaent liek sled

( Ye ct yrant IA s ;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: 4:19-cv-03119-DDN Doc. #: 1 Filed: 11/18/19 Page: 10 of 44 PagelD #: 10
. Case: 4:15- cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 1 of 33 PagelD #:

10200
Citar ment *)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA, )
)
Plaintiff, )
) No.: 4:15-CR-00404 HEA/NAB

Vs. ) ae,
. )
OSCAR DILLON, ITI, and )
MICHAEL GRADY, )
Defendant. )

DEFENDANTS’ BRIEF IN SUPPORT OF THEIR
MOTIONS TO DISMISS INDICTMENT

Now come the defendants, by and through their undersigned attorneys, and
respectfully submit the following brief in support of their motion to dismiss
indictment:

INTRODUCTION

 

The government and its agents have engaged in a pattern of flagrant
misconduct during the investigation and prosecution of the defendants, Michael
Grady and Oscar Dillon. The government has done more than make one simple
mistake, it has repeatedly engaged in ‘sien Saeea eaten: and obfuscation such that
the defendants’ ides have been violated. Not only did the government present
false information to a grand jury and include that false information in eight

_ affidavits for search warrants of Michael Grady’s cellular phones, the government
then represented to the court frat it did not have the records from the pertinent
warrant that would expose their misrepresentations, when in fact two separate

agencies under the government’s direction had the missing historical records in
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 2 of 33 PagelD #:
; 10201

their possession. Despite having both toll records and historical cell phone records

that contradicted their cooperating witness, the government then presented

contradictory testimony of another cooperating witnesses, knowing that one of the

testimonies was and had to be false.

Essentially, the government knowingly presented the testimony of two
cooperating defendants, CW-A and CW-B, to the grand jury, both of whom not only
contradicted each other, but were otherwise contradicted by historical cell phone
records the government had in their possession for months. This is inexcusable.
Such conduct, without a doubt, amounts to the type of flagrant conduct and pattern
of misconduct necessary to dismiss the indictment. Although the government
attempts to characterize its conduct as a simple mistake and a misunderstanding of
a word with plain meaning, the cumulative effect of the government’s behavior has
led to a due process violation and undermines the integrity of the judicial process.
The prejudice of this prosecutorial misconduct, as evidenced throughout the
evidentiary hearings, is irreparable and requires nothing short of dismissal.

GENERAL LEGAL BACKDROP

Dismissal of an indictment is warranted, for prosecutorial misconduct, when
there is “flagrant misconduct” which actually prejudices a defendant. United Sates
v. Darden, 688 F.3d 382, 387-88 (8th Cir. 2012); see also Untied States v.
Wadlington, 283 F.3d 1067, 1074 (8th Cir. 2000) (finding that dismissing an
indictment due to prosecutorial misconduct is proper when there is “flagrant

roaisconduct” and “substantial prejudice” to a defendant’s rights. To meet this
Case: 4/15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 3 of 33 PagelD #:
410202
burden, an individual seeking dismissal must show that: 1) the prosecutor’s conduct
was in fact improper; and 2) the conduct prejudiced the defendant’s right to Due
Process. United States v. Jones, 795 F.3d 791, 799 (8th Cir. 2015); See United States
v. Kouba, 822 F.2d 768, 744 (8th Cir. 1987) (dismissing an indictment due to
abusing the grand jury process “is appropriate only upon a showing of actual
prejudice” to the defendant). To that end, a violation of Due Process occurs when the
prosecutor’s conduct is so egregious” that it renders the defendant’s trial
fundamentally unfair. Stringer v. Hedgepeth, 280 F.8d 826, 829 (8th Cir. 2002).
“Absent demonstrable prejudice or substantial threat thereof’ dismissal is not —
warranted, even if the violation was deliberate. Wadlington, 283 F.8d at 1074.

The Kighth Circuit has found, however, that there need be only “some
evidence of gross deception by the prosecutor” to dismiss an indictment for improper
grand jury conduct. United States v. Cady, 567 F.2d 771 (8th Cir. 1977) (emphasis
provided). While this Circuit has not expressly ruled what level of misconduct
warrants dismissal besides “gross deception” and intentional conduct, other Circuits
have addressed the issue. For example, the Third Circuit has held that “a pattern of
constitutional violations” on behalf of the prosecutor establishes that he acted
recklessly while prosecuting the defendant, and, therefore, engaged in “willful
misconduct” warranting dismissal of an indictment. Government of Virgin Islands v.
Fahie, 419 F.8d 249, 255-56 (8rd Cir. 2005) Goining the Ninth and Tenth Circuits in
finding willful misconduct warrants dismissing an indictment); see also United

States v. Kearns, 5 F.8d 1251, 1253 (th Cir. 1993) (echoing the Higth Circuits
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 4 of 33 PagelD #:
10203

“flagrant misbehavior and substantial prejudice” prosecutorial misconduct
analysis). Similarly, the Second Circuit has held that dismissal is warranted when
the prosecutor knowingly or recklessly misleads a grand jury as to an essential fact.
United States v. Lombardozzi, 491 F.3d 61 (2nd Cir. 2007). The Eighth Circuit has
also relied on and adopted Second Circuit precedent addressing claims that the
government knowingly presented perjured testimony to the grand jury regarding a
material issue to deliberations. See, e.g., United States v. Levine, 700 F.2d 1176,
1179-81 (8th Cir. 1988),
ARGUMENT

As detailed in Defendant Grady and Dillon’s motions to dismiss, replies to the
government’s responses to the motions to dismiss, and related filings, the specific
instances of misconduct by the government are not limited to the
misrepresentations and lengthy delay regarding Grady’s historical cell site cell
phone data. Grady and Dillon have also maintained that the misconduct of the
government and its agents similarly relates to the government’s requests for search
warrants, and the information presented to the grand jury.

I. Agent Burke’s Testimony Established That Multiple Agencies Were
Working Together And Under Direction of the United States
Attorney’s Office
On February 4, 2016, FBI agent Brandon Burke sent an email to many, if not

all, of the law enforcement personnel working on the investigation. See Def. Ex. M
(Bates #MG/OD-E-00263-266). According to Agent Burke, he (and SLMPD Officer

Llewellyn) were the conduits to get all reports and discovery matters to the U.S.
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 5 of 33 PagelD #:
10204

Attorney's Office. Additionally, Agent Burke informed the team - the most recent
development is “(now) subjects Dillon and Grady intentionally obstructing justice as
it relates to CW-A, More details on this matter can be briefed in person in lieu of
email.” Def. Ex. M. As of February 4, 2016, the only evidence the government had to
rely on in labeling and investigating Grady and Dillon as “targets” was the
February 2, 2016 proffer of CW-B and his now defunct story about a meeting that
occurred on “approximately January 10t or 11%, 2016” between CW-B, Grady, and
Dillon.

Dillon and Grady were thereafter labeled as targets in multiple
CSS/PLW/GPS warrants issued on 2/5/16; 3/3/16; 3/8/16; 3/11/16; 5/5/16; 5/18/16.
See Gov. Ex. M-1. For example, the affidavits and applications for CSS warrants
asserted the government had probable cause to believe information relating to the
use of any cell phones by Dillon — “TARGET SUBJECT” — will lead to relevant
evidence in the investigation of allegations that TARGET SUBJECT and others are
committing the following offenses: conspiracy to distribute controlled substances,
conspiracy to commit money laundering, obstruction of justice, and unlawful flight
to avoid prosecution. See Def. Ex. L, pp. 2-8; MG/OD 8921,

Moreover, on 2/17/16, while fugitives like CW-A were still on the run,
government agents discussed how important it was to focus on targeting Grady and

Dillon. See Def. Ex. J; see also Tr. 8.22.18 at 154-55. Without any additional

 

1'In the Application for the same 2/5/16 CSS warrant, AUSA Reilly asserts: “there is evidence
that Dillon - “TARGET SUBJECT” — has been and will be using cellular telephones in furtherance
of a criminal offense(s), namely: conspiracy to distribute controlled substances, conspiracy to
commit money laundering, obstruction of justice; unlawful flight to avoid prosecution.”
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 6 of 33 PagelD #:
. 10205

information implicating Dillon and Grady as “Targets” in the investigation, AUSA
Reilly scheduled a meeting for April 22, 2016, the purpose of which was, in part, to
figure out how to “get” Dillon and Grady. See Def. Ex. K; see also Tr. 8.22.18 at 155-

56.

II. Ryan Keep, Custodian of Records for Sprint, James Williams and
Detective Corcoran Established That Both the FBI and the SLMPD
had Downloaded the Historical Cell Phone Records.

a. Ryan Keep Custodian of Records, Sprint

Ryan Keep, custodian of records, established that two separate entities had
access to the Sprint Records the - FBI and the St. Louis Police Department, and
both served court orders on Sprint for those records. (Tr. 7.18.18, at 14). Mr. Keep
testified that when Sprint receives a legal demand, they review it to verify the dates
that are being requested. (Tr, 7.18.18, at 43). With respect to toll records, toll
records may be requested pursuant to a subpoena, and the dates of the records
requested must be listed in the subpoena. A subpoena requesting toll records must
be signed by a United States Attorney and not an agent. (Tr. 7.18.18, at 85). An
individual receiving toll records also receives a document containing instructions on
how to read the toll records. (Tr. 7.18.18, at 85). Someone receiving the toll records
contained in Defendant’s Exhibit on February 4, 2016 would be able to determine
that the individual using the cell phone was not in St. Louis on a particular date.
(Tr. 7.18.18, at 85).

A switch always has the same dedicated towers from which it routes cell

phone calls. (Tr. 7.18.18, at 81). The switch identified by the number 209 covers an
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 7 of 33 PagelD #:
10206

area which includes Orlando, Florida, but not St. Louis, Missouri. (Tr 7.18.18, at

80). For the period of time of January 10 and January 11 2016, Michael Grady’s

cell phone routed through the 209 switch, covering the Orlando, Florida area. (Tyr.

7.18.18, at 82-84)

With respect to the historical cell cite data, the historical cell records for the
dates in question were sent from Sprint to the FBI on February 10, 2016 at 9:06 am
and then again on the same day at 10:57 am to an individual named James. (Tr.
7.18.18, at 33). For the historical records provided to the FBI, (Gov. Ex. M-11) start
date is December 23", 2015—a date well before the February 5, 2015 start date
authorized by the warrant. (Tr. 7.18.18, at 50). A copy of the historical records was
also sent to the St. Louis police department. (Tr. 7.18.18, at 38). The government
never disclosed that a separate agency, the SLMPD, also had requested the
historical records and also had their own copy of those records in any of the
government’s filings in response to Grady’s Motion to Compel Production or either
defendants’ motions to dismiss.

Government’s exhibit M-7 shows that the zip file sent from Sprint containing
three files, the GPS compliance letter, the subscriber information compliance letter,
and a historical call detail records with cell site information, was extracted, and all
three files were available in their extracted form on a St Louis Police Department
computer. (Tr. 7.18.18, at 56-58). The historical call detail records with cell site
information were downloaded onto a St. Louis Police Department computer on

February 6, 2016. (Tr. 7.18.18, at 58)
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 8 of 33 PagelD #:
10207

Sprint only sends records that are available at the time that the request is
made. (Tr. 7.18.18, at 99). Once a file becomes available from Sprint to download, a
user can download the file as many times as he or she would like. (Tr. 7.18.18, at
56). Ifa historical record document sent from Sprint contained a shorter time period
than what had been sent originally from Sprint, someone would have edited the
documents after being sent from Sprint. (Tr. 7.18.18, at 101).

b. James Williams, Telecommunications Specialist, FBI

James Williams testified tha@he served the warrant and order in question
on Sprint on February 9, 2016. (Tr. 8.21.18, at 40). According to Mr. Williams,
when he first receives a warrant and order, he has to read through the order to
determine what data to request. Mr. Williams believed he received the order from
Detective Michael Betz. (Tr. 8.21.18, at pg 41).

Mr, Williams took directions from the agents who presented him with the
signed warrants and orders. If the agents only wanted certain things, even if the
warrant authorized more, Mr. Williams would only request those certain things. If
the agents told him specifically not to request records, he would not request them
from Sprint. (Tr. 8.21.18, at 42-43).

When Sprint has records available for a requestor to download, they send
an email notification indicating that there are records to download. Mr. Williams
did not search his emails to determine if or when Sprint sent that email to him. (Tr.
8.21.18, at 62). When Mr. Williams downloads the records available from Sprint,

they are downloaded as a zip file that contains all of the records Sprint is making
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 9 of 33 PagelD #:
10208 .

available for download. Mr. Williams is not able to download the records that are
made available in a piecemeal fashion. (Tr. 8.21.18, at 84).

The L-Site is used to download the compliance letters, the historical cell
site records, and the subscriber information. (Tr. 8.21.18, at 87). Those are the
records that would be contained in the zip file available to download from the L-
Site. (Tr. 8.21.18, at 48). With respect to the records in questions, Mr. Williams did,
in fact, request the call detail records with cell site location. (Tr. 8.21.18, at 48).
This testimony is in direct opposition to Williams’ sworn affidavit in which he states
that he did not request the Call Detail Records with Cell Site, even though the
warrant authorized him to make that request. (Gov. Ex. M-3, para 5).

On February 10, 2016, when the records became available, Mr. Williams
downloaded the historical cell site records, the subscriber information, and the
Sprint letter. (Tr. 8.21.18, at 25, 103). Although Mr. Williams downloaded the
records on February 10, 2016, he did not pass them along to anyone. (Tr. 8.21.18, at
103). Mr. Williams testified that he would only forward the information on if the
agents specifically requested it. (Tr. 8.21.18, at 38). If the records are not
specifically asked for by an agent working the case, he had no reason to forward
them. (Tr. 8.21.18, at 29), This testimony directly contradicts Mr. Williams’
affidavit, in which he states “[I]t has been my practice after downloading documents
from Sprint, to send the documents to the case agent by email.” (Gov. Ex M-3, para.
15).

On February 10, 2016 when the files were ready to be downloaded, they
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 10 of 33 PagelD #:
10209

would have only contained historical cell phone records, not prospective cell phone
data. (Tr. 8.21.18, at 95). Mr. Williams believed that he had only requested call
detail records going back as far as February 5, 2016. (Tr. 8.21.18, at 34). According
to Mr. Williams’ affidavit, during his November 8, 2017 conversation with Sprint,
Sprint advised that the records had already been downloaded, but could not advise
who had downloaded the records. (Gov. Ex. M-8).

Mr. Williams recalled receiving a second copy of the compliance letter
from Sprint in August or September when he asked them to resend everything
Sprint had provided via the L-Site. (Tr. 8.21.18, at 87). He received a third copy of
the letter in November when he first “learned” he could change his parameters to
download the originally provided zip file. (Tr. 8.21.18, at 88). Mr. Williams claimed
that whatever documents he had on his computer with respect to this case were
somehow deleted from his computer. (Tr. 8.21.18, at 28). Contrary to Mr. Williams’
precarious circumstances, SLMPD Officer Betz testified that he would doubt that
any SLMPD officer would just delete cellular records received in response to a
warrant because no one from the department asked for a copy of them. (Tr. 8.22.18,
at 220).

Mr, Williams also established that the GPS prospective data and the
historical records come in two different forms. The prospective data is a constant
stream of information being sent from Sprint to the requester. (Tr. 8.21.18, at 17-
18). The prospective data is received by the FBI in a dedicated system at Quantico,

while the historical records are kept in a separate system. (Tr, 8.21.18, at 61), The

10
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 11 of 33 PagelD #:
10210 ,

historical cell records are one document that is made available for download from
the L-Site while an email notification of the availability of the download is
simultaneously sent to the requestor. (Tr. 8.21.18, at 17-18).

At some point Mr. Williams became aware that there was a request for
historical cell phone records. (Tr. 8.21.18, at 18). The first time he was asked to look
for these historical records was in August 2017. (Tr. 8.22.18, at 25). Mr. Williams
was directed by his supervisor to look for the records specifically relating to
historical cell site location data. (Tr. 8.22.18, at 14). Yet, Mr. Williams only searched
the system containing the prospective cell phone records and only provided the
prospective cell phone data, even though he was aware that the defense had
requested historical cell phone data. (Tr. 8.21.18, at 19, 28). From August 2017
through November 8, 2017, Mr. Williams did not conduct any other searches for
historical cell records, did not speak with SLMPD Officers regarding the duplicate
warrant he was aware they had served on Sprint, or attempt to reach out to a
Sprint/L-Site representative. It was not until November of 2017 that Mr. Williams
claims he first determined that the FBI had access to the pertinent historical cell
phone data. (Tr. 8.21.18, at 29). Mr. Williams’ testimony was contradicted by his
own affidavit. See Gov. Ex. 3 (Mr. Williams states that the records he obtained from
Sprint verified that he had only requested call detail records with cell site from
February 5, 2016 to March 20, 2016).

Government's exhibit M-6A, according to Mr. Williams, contains the

initial cell phone information provided to the defense that was received from Sprint

11
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 12 of 33 PagelD #:
10211

pursuant to the Precision Location Warrant, including the cell site documents. (Tr.
8.21.18, at 18). Mr. Williams’ supervisor verbally instructed him on what specific
files to download, and those were the only files he downloaded. (Tr. 8.21.18, at 74);
see Def. Ex. B (MG/OD-E-490-492) (in an 8/31/17 email, Mr. Williams states: “I
have downloaded what Reisig told me too. It was PLI and cell site for the one and
prit for the other. It is ready to go.”).

Mr. Williams was responsible for naming the files on the discovery disc
that contained the cell phone data requested by the defense. See Gov. Ex. 6. These
files were downloaded straight from the FBI’s internal system. The labels were
chosen based on the date ranges that Mr. Williams used to search the FBI’s system
for the cell phone data requested by the defense. (Tr. 8.21.18, at 66). The file that
contained the cell site events was labeled 12/22/15-3/1/16, which was a longer date
range than what he had actually requested from Sprint. (Tr. 8.21.18, at 69-70).

With respect to the affidavit presented to this Court, Mr. Williams
testified that he created this affidavit together with Mr. Craig Severson, the Chief
Division Counsel. (Tr. 8.21.18, at 75). A number of drafts of Mr. Williams’ affidavit
were passed between AUSA Reilly, Craig Severson, and Daniel Reisig with notes on
what to change in Mr. Williams’ affidavit. However, there is no evidence or emails
from Mr. Williams indicating that he was adding or subtracting information from
the affidavit. Similarly, there are.no emails or other evidence that Mr. Williams
ever weighed in on the accuracy or inaccuracy of the changes proposed by other

government officials who were not sworn to the contents of his affidavit. (Tr.

12
. Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 13 of 33 PagelD #:
10212

8.21.18, at 76-82). When asked whether there was anything in his affidavit that he

did not feel was accurate, he reaffirmed the truthfulness of his affidavit, despite

repeatedly testifying contrary to what was contained in the affidavit. (Tr. 8.21.18, at

111).

SLMPD Officer Betz forwarded three February 5, 2016 warrants,
applications, and affidavits for PLW/CSS records to SLMPD for service and to FBI
for service. (Tr. 8.22.18, at 170). SLMPD Detective Corcoran served the legal
demand in question on Sprint. (Tr. 2.7.19, at 6). The warrant and order were
received by Sprint at 5:28 pm on February 5, 2016. (Tr. 2.7.19, at 10). In making
these kinds of requests pursuant to warrants, Detective Corcoran always requests
three things: GPS location of the phone, subscriber information for the phone, and
call detail records with historical cell site information. (Tr. 2.7.19, at 7). He requests
the historical records every time because, typically, officers need phone numbers
from the historical documents to assist them in locating a phone, or the user ofa
phone number, throughout the investigation. (Tr. 2.7.19, at 43). The historical
records are pertinent to every investigation. (Tr. 2.7.19, at 44). Detective Corcoran .
went on to explain that the historical records can help investigators determine
where a suspect has been in the past, revealing certain patterns of behavior that
could uncover a particular place where someone may be found. (Tr. 2.7.19, at 79).

Detective Corcoran acknowledged that after Sprint addresses the legal
demand, they send an email saying that the legal demand is ready to retrieve and

they provide the historical cell phone data, subscriber information and call tolls.

13
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 14 of 33 PagelD #:
10213

(Tr. 2.7.19, at 16, 54). Once a demand is received, processed and the records are
available for download, the system on the user’s end shows an icon with a folder and
a green arrow pointing down to the folder, (Tr. 2.7.19, at 10). If the information has
been downloaded, the icon changes to a picture of a folder with a much fainter green
arrow. (Tr. 2.7.19, at 29). In order to begin the real-time tracking of a cell phone, an
individual has to return to the L-Site and manually type in a place where the real
time data will be sent to, as well as set up the frequency with which the information
will be sent. If the user does not go back to the L-Site after the order is
implemented, the user will not receive the precision location information. (Tr.
2.7.19, at 22).

The GPS or active location of the phone started occurring on February 6,
2016 around 1:15 am. (Tr. 2.7.19, at 18). This is the prospective location data that is
provided by Sprint every 15 minutes during the period authorized by the warrant.
(Tr. 2.7.19, at 18-14). Detective Corcoran stayed up late to input the order into the
L-Site to make sure that SLMPD was receiving the data immediately. (Tr. 2.7.19,
at 19).

The historical cell site data file from Sprint came in one complete file and
contained data starting January 7, 2016. (Tr. 2.7.19, at 14, 35). Once the file is
received, it can be edited by the user. (Tr. 2.7.19, at 36). Information can be deleted
from the spreadsheet that is received from Sprint (Tr. 2.7.19, at 36), however,
Detective Corcoran conceded that it would be unlawful for any detective to

manipulate the data. (Tr. 2.7.19, at 37).

14
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 15 of 33 PagelD #:
10214
Detective Corcoran could not recall if he downloaded the historic cell site
information prior to November 2017. (Tr. 2.7.19, at 22). Whereas, out of an
abundance of caution, Officer Betz asked Detective Corcoran to pull the historical
cell site data SLMPD had because he knew they had them. (Tr. 8.22.18, at 238).
Detective Corcoran verified that the historic records were in fact in the “packet,”
and placed the records into a shared drive that people in the St. Louis police
department use. (Tr. 2.7.19, at 23). Detective Corcoran and AUSA Reilly sat down
together and contacted Sprint to determine when the historic records had been
downloaded by SLMPD. (Tr. 2.7.19, at 80-81). Importantly, the government
submitted documents responsive to Defendants’ Motions to Dismiss after November
of 2017, yet, they never once disclosed that the SLMPD had their own copy of the
historical records. (See Government’s Response, Dkt. #1410).
The records available to the SLMPD from Sprint were contained in a zip
file labeled 2016-029034. (Tr. 2.7.19, at 45). That file was downloaded onto a
SLMPD TAG unit computer (Tr. 2.7.19, at 45, 46), where “(7)” was amended to the
end of the file name. (Tr. 2.7.19, at 48). Other people in the TAG unit had access to
the TAG computer and to the L-Site in 2016 G.e.: Sergeant Marcos Silva and
Detective Michael Reeves. (Tr. 2.7.19, at 49). Only those two individuals and
Detective Corcoran were authorized to use the computer that could access the L-
Site, however, Detective Corcoran did not discuss with either of those two
individuals whether they had previously accessed the historical cell records in

question. (Tr. 2.7.19, at 50). Once the records were downloaded, presumptively for

15
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 16 of 33 PagelD #:
40215
the seventh time, Detective Corcoran placed the records into a shared drive. (Tr.
2.7.19, at 51). The members of the intelligence division, around 40 people, had
access to that shared drive. (Tr. 2.7.19, at 51).

Jil. Officer Betz’s Testimony Established that the Government Made
False Misrepresentations to the Court

St. Louis Metropolitan Police Officer Betz did not believe that the
members of SLMPD’s TAG unit would simply delete phone records received in
response to a Warrant if no one from the department had requested them. (8.22.18
Hr. Tr., p. 220). In contrast, J ames Williams testified that whatever documents Mr.
Williams had on his computer with respect to this case were deleted from his
computer. (Tr. 8.21.18, at 28).

On February 4, 2016, FBI agent Brandon Burke sent an email to many, if not
all, of the law enforcement personnel working on the investigation. See Def. Ex. M
(Bates #MG/OD-E-002638-266). According to Agent Burke’s e-mail, he (and SLMPD
Officer Llewellyn) were the conduits to get all reports and discovery matters to the
U.S. Attorney’s Office?. Def. Ex. M. In that same e-mail, Agent Burke went on to
inform the team the most recent development “is (now) subjects Dillon and Grady
intentionally obstructing justice as it relates to CW-A. More details on this matter
can be briefed in person in lieu of email.” Def. Ex. M.

Hours later, Officer Betz sent an e-mail to Agent Burke and FBI agent

Edward Heppermann requesting the toll and subscriber information for a phone

 

2 Remarkably, Agent Burke did not receive, review, or request the cellular records
‘SSLMPD and the FBI received from Sprint nor the subpoenaed toll records Agent
Betz had specifically requested.

16
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 17 of 33 PagelD #:
10216

number associated with Grady, and a number associated with CW-C. Def. Ex. M. In
response, FBI Agent Hepperman asked SLMPD Officer Betz how long he wanted on
the tolls and what provider. Ultimately, Officer Betz requested 60 days, dating back
to at least December 2015. Later that day, DEA agent James Gaddy forwarded
Grady’s toll records to SLMPD Officer Llewellyn and SLMPD Supervisor William
McDonough. See Def. Ex. A (Bates ¥MG/OD-E-00551-00552).

At the hearing, Officer Betz testified that at a meeting that encompassed
numerous people, members of the FBI and USAO, they were verbally informed of
an issue with historical cell site data maintained by the FBI, so he initiated a
search for the data he knew they had access to. (Tr. 8.22.18, at 194). Officer Betz
searched the FBI systems and located the subpoena and toll data for Grady’s cell
phone records. On August 31, 2017, Officer Betz emailed members of the team,
including DEA Agent James Gaddy, FBI Agent Reisig, and Assistant U.S. Attorney
Michael Reilly, and informed them that of the results of his search: Grady’s tolls
and subscriber data were received on 2/17/16 and contained data from 11/1/15
through 2/3/16; Officer Betz also referenced the 2/5/16 federal CSS warrant and
indicated he needed more information. See Def. Ex. B (Bates #MG/OD-E-00490-
492).

While Officer Betz testified that he had not reviewed, received, or requested
the results of the subpoenaed toll records that he has specifically requested via
email, he did acknowledge that other investigators reviewed the toll records, shared

the information with Officer Betz, and provided him a common call analysis from

17
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 18 of 33 PagelD #:
10217
that information. (Tr. 8.22.18 at 188). Officer Betz further admitted that he relied
on that information in authoring and obtaining the 2/5/16 PLW warrant for Grady’s
cell phone. Id.

In an attempt to explain his inability or failure to request the historical cell
site records that he knew SLMPD had in August 2017, Officer Betz claimed that he
believed the FBI was taking the lead on producing the historical cell site data. (Tr.
8.22.18 at 176). On August 31, 2017, however, Officer Betz sent an email to the
investigative team, including FBI agents, and referenced his search for records
pertaining to the 2/5/16 federal CSS warrant and indicated he needed more
information. Def. Ex. B. Contrary to James Williams’ testimony and affidavit,
Officer Betz testified that, subsequent to his August 31, 2017 email, he was not
contacted or informed of an issue regarding the historical cell site records until
November 2017. According to Betz, it was at that time that he took it upon himself
— out of an abundance of caution — to obtain the historical cell site records he knew
SLMPD had. However, even after SLMPD Officer Corcoran downloaded those
records to a shared file, Officer Betz waited another 10 days before sharing them
with Officer Llewellyn and the USAO. Curiously, the 10 days that passed between
the download of the historical records to a shared file and sharing them with the
USAO, was due to Officer Betz’s desire to ensure the records were “in a format the
government wanted it.” (Tr. 8.22.18, at 178, 198, 227, 236). Ironically, Officer Betz
could not recall who he spoke with at the USAO regarding the format of those

records during that period of delay.

18
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 19 of 33 PagelD #:
10218

Furthermore, three cell site simulator warrants were issued on February 5,
2016 for targets: Grady, Dillon, and CW-C under 16MJ7058, 16MJ7059, and
16MJ7062, respectively. See Gov. Ex. M-1. SLMPD Officer Betz authored all three
warrants. The language used in each of the three CSS warrants and applications for
warrants is substantially similar. Officer Betz testified that he forwarded the
warrant to SLMPD for service and to FBI for service. (Tr. 8.22.18, at 170). At the
hearing, Officer Betz claimed that he had SLMPD Officer Corcoran execute the
warrant to Sprint on 2/5/16, because Officer Betz knew FBI Agent James Williams
did not work past 5:00p.m. and, therefore, would not return to execute the warrant
until Monday, 2/8/16. (Tr. 8.22.18 at 206). Once again, Officer Betz could not recall
whether he told Williams that an SLMPD technician had executed the same
warrant a couple days earlier, or whether he (Betz) ever followed up on the return of
the materials sought in the CSS/PLW/GPS warrants that he had authored. (Tr.
8.22.18 at 206, 218, 217).

On March 17, 2017, a return was filed with the court for all three warrants.
Gov. Ex. M-1. A return is filed with the court in order to inform the court that the
CSS/PLW/GPS warrant was executed, whether it was successful, and what was
obtained. (Tr. 8.22.18 at 217). Although the affiant typically fills out the return,
Officer Betz could not recall if he had filed the return or if he had seen the contents
of the aforementioned returns. Id.

Specifically, as it relates to the sworn affidavit in support of a CSS warrant

for Dillon, Officer Betz swore and affirmed to the court that he believed that Grady,

19
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 20 of 33 PagelD #:
10219

Dillon, and CW-C compartmentalized the use of their cell phones to maintain
contact with CW-A. See Def. Ex. L (16 MJ 7059 — Bates# MG/OD00857-904), p. 885.
When asked what evidence or information he had received that justified his
affirmations that Dillon ever used a phone to have contact with CW-A, Officer Betz
testified as follows:

‘In my opinion, is that page 4, that both Grady and Dillon act together

and Grady and Terry have cell phones, and since Grady and Dillon are

acting together, that it is my belief Dillon would also have a cell phone

to contact him (CW-A).” (8.22.18 Hr.Tr., p. 223)

Although Betz claimed that, as of February 5, 2016, the government had
information that Grady had contact with CW-A and believed that the PLI/CSS
warrants would help them to identify if there was a covert cell phone Grady was
using to contact CW-A, the evidence collected as a result of the warrants failed to
establish the same. The government did not produce any discovery or present any
evidence relative to the returns filed with the court pertaining to the numerous
PLW/CSS/GPS warrants issued for the purpose of obtaining information on Grady
and/or Dillon. Despite the lack of additional support for CSS/PLW/GPS warrants for
Grady and Dillon’s cellular phones, the government continued to request and obtain
warrants to continuously monitor and collect cell phone data of Grady and Dillon.

The government had absolutely no information that Dillon had cellular
contact with CW-A, CW-B, or CW-C, yet they continued to swear and attest that
they had probable cause to request, obtain, and monitor any cellular devices

believed to be associated with Dillon. Ultimately, neither the affirmations contained

in the search warrant applications or affidavits, nor the evidence collected from the

20
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 21 of 33 PagelD #:
10220

execution of those warrants corroborated or affirmed the government’s “suspicions”
that Dillon was involved in any criminal activity. Officer Betz was right about one
thing, the government obtained PLW/ CSS/GPS warrants for phones associated with
Dillon simply because Dillon was an associate or had associations with Grady, and
the government has reason to believe that CW-A and Grady both had cell phones,
and communicated through cell phones.

IV. Agent Gaddy’s Testimony Established That The Government
Knowingly Presented False Evidence To The Grand Jury

Agent Gaddy testified regarding the interviews of CW-B which took place on
January 29, 2016 and February 2, 2016. See Transcript of Proceedings, August 22,
2018 (“Tr. 8.21.18”), at 78-79; see also Government Exhibit M-12. Present at those
interviews, among others, were Agent Gaddy, Agent Lanham, Detective Lewellyn,
and the prosecuting attorney in the instant matter. Id. In conjunction with
Government Exhibit M-12, Agent Gaddy testified that CW-B informed all of the
individuals present at the interviews that on approximately January 10th or 11th,
Mr. Grady and Mr. Dillon met with CW-B. Id. at 80. This meeting, as this Court
knows, is the crux of the allegations against the two defendants. Additionally,
Agent Gaddy testified that CW-B had told them that he had also met with CW-A on
either January 10 or 11, 2016. Id. at 80. Agent Gaddy further testified that CW-B
informed the agents that later that same day, either January 10 or 11, he once
again met with Mr. Grady and Mr. Dillon. Td. at 80-81. Agent Gaddy agreed that
regardless of the “approximate” language of these dates, as the government has

continuously harped on, that all of these meetings had to have taken place prior to

21
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 22 of 33 PagelD #:
: 10221

January 13, 2016. Id at 82.

Agent Gaddy also testified regarding the interviews of CW-B which took
place on in July 2016 and November 2016. See Tr. 8.21.18, a 90,95. The initial
interview of CW-A took place at the time of his arrest with Agent Gaddy and Agent
Betz present. Id. at 91. During this interview, the agents asks CW-A “if anyone
directed or assisted him in fleeing the St. Louis area” to which CW-A responded
“nobody helped him.” Jd. at 92-93. In reference to Mr. Grady and Mr. Dillon, CW-A
merely referred, to them as “crooks, they just want the dope man’s money... that
the paralegals filed paperwork on his behalf” Id. at 93. Agent Gaddy further
clarified that CW-A never stated that Mr. Grady or Mr. Dillon ever “advised him to
go anywhere”, never “aided and abetted him for going anywhere”, never
“encouraged him to go anywhere”, and “never consulted them to go anywhere”. Id.
at 93.

The next interviews with CW-A took place on November 14 and 15, 2016. See
Tr. 8.21.18, at 95; see also Gov. Ex. M-13. During these interviews, many of the
same individuals were present as those present during the interviews of CW-B,
including Detective Lewellyn, Agent Lanham, Agent Gaddy, and the prosecuting
attorney in this matter. Id. Agent Gaddy testified that during these interviews
CW-A informed the individuals that he only flew back to St. Louis “early in the
morning of the round up.” Jd. at 96. This was on January 18, 2016. Id. This
meant that CW-B was in “Dallas prior to January 13th”, Id.

At this point it becomes clear that the recollections of CW-A and CW-B are

22
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 23 of 33 PagelD #:

10222

wholly inconsistent with one another. Simply put, it is impossible that CW-A could

have met with CW-B prior to January 18, 2016. Agent Gaddy, himself, agreed:

Q.

>

A.

Oo - Df PS

You testified earlier that CW-B told you that he had to have met
with [CW-A] prior to January 18th based on the series of
events that were outlined?

Correct
You remember saying that?
Correct.

So based on what CW-A is telling you, and based on what CW-B
is telling you, both of those cannot be true at the same time?

Correct.

And neither one of them is corroborated by the other; is that
correct?

That's correct.

Besides your conversations with CW-B, besides your
conversations with CW-A, besides the phone records, any phone
records that you got during your investigation, was there
anything else or anyone else telling you that Mr. Grady and Mr.
Dillon met with CW-B or CW-A on or about January 10 [or
11th], 201[6]?

No.

See. Tr. 8.21.18, at 97, 99-100.

To get to the root of the pattern of government misconduct, this Court must

juxtapose the statements given by both CW-A and CW-B not only with one another,

but with what the evidence in this matter has continuously shown; and that is a

pattern of not only reckless conduct, but willful misconduct. While it is surely not

23
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 24 of 33 PagelD #:
10223

anomalous that two individuals give conflicting statement to government agents
during their interviews, it is undoubtedly “flagrant misbehavior” to present both of
these witnesses to the Grand Jury. See Kearns, 5 F.3d at 1253.

At the conclusion of the evidentiary hearing regarding the instant motion to
dismiss, this Court took judicial notice of the grand jury testimonies of CW-A and
CW-B. During their respective grand jury testimonies, both witnesses testified
consistently with what they had previously told agents and, still, contradictory with
one another. In essence, the government presented two witnesses before the grand
jury whose recollections were “not corroborated” by one other, and both of which
“cannot be true.” See Tr. 8.21.18, at 71. Without a doubt, this lends to there being
“some evidence of gross deception by the prosecutor” before the grand jury,
considering that he was only present during the interviews that CW-A and CW-B
contradicted each other during.

What is more, the phone records that the government had in their possession
prior to presenting evidence to the grand jury further contradicted the evidence that
was presented to the grand jury. Agent Gaddy testified that on February 3, 2016 he

. served a subpoena to Sprint requesting records for phone numbers associated with
Mr. Grady. See Tr. 8.21.18, at 84. Among those numbers was 314-766-2083. Id.
The records requested in this subpoena were specifically for “historical tolls” as they
were requested for January 4, 2016 through February 4, 2016. Id. at 85. Agent |
Gaddy further testified that he forwarded these “historic toll” records to Detectives

McDonough and Lewellyn on February 4, 2016. Id. at 85-87; see also Defense

24
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 25 of 33 PagelD #:
10224

Exhibit D; see also Government Exhibit M-14.

These “historic tolls” that were forwarded by Agent Gaddy to two other
investigating detectives who had been working in conjunction with the
United States Attorney's Office investigation of Mr. Dillon and Mr. Grady,
contained a column that was labeled as “NEID” which Agent Gaddy knew to be a
cell phone tower identified. See Tr. 8.21.18, pgs. 87-89. For the sake of forgoing
repetitiveness, this Court is well aware of the meaning of NEID. Several witnesses
testified as to the meaning and accuracy of the NEID number associated with an
outgoing call. Their testimony established two facts. First, that the NEID
associated with the St. Louis area cannot be routed through the same NEID
associated with the central Florida area. And second, that the calls made from Mr.
Grady’s phone on January 10 and January 11, 2016 could not have been made
anywhere near the St. Louis area as they were routed through the NEID associated
with central Florida.

This presents a subsequent issue in regard to the testimony presented by the
government to the grand jury. Not only did they present testimony of two witnesses
that completely contradicted each other, they were in possession of phone records
that contradicted the testimony of at least one of those witnesses. In fact, Agent
Gaddy agreed that these phone records that unimpeachably showed that Mr. Grady
could not have been near St. Louis on January 10, 11, and part of January 12, 2016
were in the possession of the government in “February 2016”, “during the

interviews of CW-A”, “during the interviews of CW-B”. and “while these witnesses

25
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 26 of 33 PagelD #:
10225

%

were being presented to the grand jury.” See Tr. 8.21.18, pg. 142. As it relates to
Mr. Dillon, there was not a single called placed between him and CW-A or CW-B.

In all, Agent Gaddy’s testimony alone shows that Mr. Grady and Mr. Dillon
were unduly prejudiced by the governments misconduct. This misconduct was both
“flagrant” and “substantial” as it related to the presentation of evidence to a grand
jury during which time Mr. Grady and Mr. Dillon would not have an opportunity to
defend themselves. While they acknowledge that the government is under no
obligation to present exculpatory evidence; they are surely prohibited from
presenting evidence that not only misleads the grand jury, but to which the
government is in possession of direct, contradictory evidence. Based on their
interviews of CW-A and CW-B, along with the phone records that were specifically
requested and, in their possession, beginning on February 4, 2016, itis clear that at
least one of them was lying, yet both were produced before the grand jury

V. The Government Made Similar False Misrepresentations To This
Court In Its Filings

Aside from making false representations to the Grand Jury that returned an
indictment against Mr. Grady and Mr. Dillon, the government in this case made
representations to both this Court and the defense through their filings in response
to the defendants’ motions to compel and motions to dismiss. These
misrepresentations became clear through the testimony of many of the witnesses
who testified over the court of the four-day hearing. While this may not, in and of
itself, present an independent basis for dismissal, prosecutorial misconduct can also

be established by the government making similar false misrepresentations to the

26
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 27 of 33 PagelD #:
10226

court and the defendants in its filings and disclosures. See United States v. Dollar,
25 F.Supp.2d 1320 (N.D. Ala. 1998).

In Dollar, the government engaged in a wide range of misconduct, including
misrepresenting in its supplemental bill of particulars that an associate acted as an
agent for another when it had in its “exclusive possession” a sworn statement that
the associate was acting for himself. Jd. at 1331-32. The government made similar
misrepresentations in other filings which caused the court to “question whether [the
prosecution] has proceeded in this case in good faith.” Jd. at 1332. It had in its sole
possession over ten witness statements that contradicted what the government's
disclosures alleged they stated. Id. at 1327. The defense had consistently requested
Brady and exculpatory evidence under Rule 16, and the government had “trampled”
the defendants’ constitutional rights by disclosing “as little as possible, as late as
possible.” Jd. Due to the prejudice the defendant suffered, the charges against him
were dismissed with prejudice. Id. The same should be done here.

A. Misrepresentations Regarding Cell Phone Records

The FBI mistakenly represented to Reilly that FBI not in possession of the
cell site data. Dkt. #1410, p. 21). On November 15, 2017, James Williams learned if
he selected call detail records with cell site, and limited the records to begin on date
warrant issued, FBI would still receive records prior to date of order. (Dkt. #1410, p.
21). However, Detective Corcoran testified that the parameters on his computer had
always been set to their maximum, to view requests made up to three years

previous. (Tr. 2.7.19, at 77-78).

27
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 28 of 33 PagelD #:
10227

Contrary to the government’s position in their Response to Defendant

Grady’s Motion to Compel Production of Cellular Telephone Data that the
government nor its agents did not request the historical cell site information
(Government’s Exhibit M-6F, para. 7), not only did the FBI receive multiple copies
of the records on different occasions, but a separate agency, the SLMPD, also
implemented the same order and was in possession of their own copy of the
historical cell site data responsive to warrant 4:16 MJ 7061 SPM. Despite sitting
down personally with Detective Corcoran when he called Sprint to discuss the
historical cell records, AUSA Reilly never disclosed in any of the government's
filings that the SLMPD was also in possession of these records.

B. General Misrepresentations

CW-A absconded from the Eastern District of Missouri in January 2016 as
specifically directed by Dillon and others. See Government’s Response (Dkt. #1410),
p. 3. CW-A confirmed that within days he fled to Dallas, Texas. (Dkt. #1410, p. 12).

CW-B statement that on approximately January 10% or 11*, 2016, Grady
and Dillon began to contact CW-B, in an effort to provide information o CW-A about
an indictment. CW-B told investigators that on the date of the arrests, January 13,
2016, Grady returned to his house with a copy of the indictment. CW-B said on
January 14 or 15th, 2016, Grady and Dillon arrived at his home and said they had
been at the courthouse. (Dkt. #1410, p. 6).

C. Purposeful Misrepresentations Regarding Evidence Relative to
Dillon vs. Grady

The government has inexcusably intermingled Dillon with any and all

28
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 29 of 33 PagelD #:
10228

alleged criminal activity in which the government has alleged Grady may or may
not have been involved. In countless filings, multiple in-court representations, and
in affidavits in support of warrants pursued in this matter, the government uses the.
phrase “Dillon and Grady”, despite the fact that the evidence on which the
government relies makes no mention of Dillon’s involvement.

While agents were meeting with CW-B on January 29, 2016, his phone
received an incoming call from Grady’s phone. CW-B was directed not to answer. In
its filings the government maintains that this call to CW-B on the date of his arrest
is “strongly corroborative of CW-B’s statements regarding the relationship between
CW-B, CW-A, and “Grady and Dillon”.” (Dkt. 1410, p. 5). Evidence elicited at the
hearing definitely established that there were no telephonic communications
between Dillon and CW-A, CW-B, or CW-C. Fact that on January 13, 2016, Grady’s
phone activated a tower that could include Applebee’s is consistent w/ CW-A’s
assertion he met “Dillon and Grady” at an Applebees. (Dkt. #1410, p. 18).

CW-B said he met Grady and Dillon near Delmonico’s diner on January 17,
2016, the purpose of meeting was to deliver $10,000 to “Grady and Dillon.” (Dkt.
#1410, p. 6). CW-A successfully directed CW-B to deliver $10,000 in drug proceeds
to Defendant Grady. (Dkt. #1410, p. 3). CW-A said he directed CW-B to pay “Grady
and Dillon” an additional $10,000 following his flight to secure Grady’s and/or
Dillon’s services and obtain an attorney through Grady and Dillon. Dkt. #1410, p.
12). When CW-A was in Texas, he directed CW-C to contact CW-B and instruct CW-

B to pay $10,000 to his lawyer (Grady). (Dkt. #1410, p. 13). Additionally, the

29
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 30 of 33 PagelD #:

10229

following are a non-exhaustive list of instances where the government engaged in

the same sort of instances where the government engaged in artistic license to drive

home facts that are simply not supported and contrary to the evidence in the

instant matter:

January 29, 2016 text message from Grady’s phone to CW-C (“they locked up
CW-B 2day from down on cottage, do”), government asserts corroborates
investigation in relation to advise, counsel, and encouragement by “Grady
and Dillon” to CW-A to abscond. (Dkt. #1410, p. 9).

CW-A contacted Grady following Antonio Washinton’s arrest. CW-A paid
“Grady and Dillon” money to continue to obtain information and for other
matters. (Dkt. #1410, p. 10).

Following Jordan’s August 27, 2015 indictment, CW-A paid money to “Grady
and Dillon”. (Dkt. #1410, p. 11).

On January 13, 2016, CW-A met Dillon at the Golden Pancake House, and
the two traveled to Applebee’s and met Grady. “Grady and Dillon” stated
words to the effect that CW-A needed to get lost. “Grady and Dillon” stated
words to the effect that CW-A needed to go far away for 18 months — 2 years.
“They” explain it would be better for CW-A to stand alone. (Dkt. #1410, p. 11).
Officer Llewellyn’s December 1, 2016 testimony before the Grand Jury, which
this Court took judicial notice of after an in-court review of said transcript,
AUSA Reilly asks Officer Llewellyn the following: “in your opinion, would

that tend to corroborate the information that CW-B that CW-C hada

30
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 31 of 33 PagelD #:
10230

- relationship with Grady and Dillon and that CW-C directed CW-B when and
where to meet Grady to pay him the second installment of $10,000 of drug
money?” See Llewellyn Transcript, p. 132 (Bates ¥#MG/OD-02753). AUSA
Reilly once again knowingly and recklessly presented information that he
knew to be false to the Grand Jury, in that, CW-B never told the government
that CW-C had a relationship with Dillon.

CONCLUSION

Although a grand jury is an accusatory body used by the government to
obtain indictments against individuals they believe to have engaged in criminal
wrongdoing, during which the government does not have a duty to present
exculpatory evidence, the government does have the obligation to only present
evidence that they know to be true. However, when the government presents false
evidence to a grand jury, whether knowingly or recklessly, they undermine the
integrity of the entire criminal justice system. This cannot be tolerated. An accused
is generally defenseless during ‘a grand jury investigation and individuals must
have faith that if they were to be charges, such charges would be based on nothing
less than truthful and accurate facts. When, instead, there are intentional
misrepresentations, or there is a pattern of reckless misconduct, an irreparable
violation of Due Process occurs, one which can only be cured by dismissing the
indictment with prejudice. Here, it is readily apparent that there was a continuous
pattern of not only reckless conduct but material misrepresentations being made in

an effort to secure the charges against Mr. Grady and Mr. Dillon.

31
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 32 of 33 PagelD #:
10231

The crux of the allegations made against Mr. Grady and Mr. Dillon are based
in a series of alleged meetings they allegedly had with CW-A and CW-B on January
10th or 11th, 2016. The evidentiary hearing in this matter has solidified several
facts that were known to the government at the times they presented false and
misleading evidence to the grand jury including, but not limited to, wholly
contradictory statement from CW-A and CW-B — the main cooperating witnesses
against the defendants — and, historical cell phone data for Mr. Grady’s phone
number — which were specifically requested and obtained by the multiple
investigating agencies and the United States Attorney’s Office — that unequivocally
showed that Mr. Grady could not have been at those meetings. The evidentiary
hearing also proved that there was absolutely no communication between Mr.
Dillon and CW-A and/or CW-B.

As it has become abundantly clear, had the grand jury been apprised of the
true facts, and not material misrepresentations, there would have been no probable
cause found to return an indittment See Napue v. People of the State of IL. 360 U.S.
264, 270 (1959). Instead, the grand jury was presented evidence by the government
which the government knew, or certainly should have known, was false and |
misleading. These misrepresentations continued throughout the affidavits
submitted for various warrants and in subsequent filings in response to the
defendants’ motions for dismissal of the indictment. Wherefore, for those reasons,
and all other reasons articulated both in prior written submissions and during the

in-court evidentiary hearings, Mr. Grady and Mr. Dillon respectfully request this

32
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2167 Filed: 04/03/19 Page: 33 of 33 PagelD #:
10232

Honorable Court enter an order granting the instant motion and dismissing, with

prejudice, the indictment in this case.

Respectfully submitted,

/s__ Blaire C. Dalton
An Attorney for Oscar Dillon, HI

/s_ Quinn Michaelis
Attorney for Michael Grady

is Vadim A. Glozman
An Attorney for Oscar Dillon, HI

Blaire C. Dalton, #6305696IL
DALTON LAW, LLC

53 W. Jackson Blvd., Ste. 1550
Chicago, Illinois 60604

(847) 373-4750
blairec.dalton@gmail.com

Vadim A. Glozman, #6315389IL
Vadim A. Glozman, Ltd.

53 West Jackson Blvd., Suite 1410
Chicago, Illinois 60604

(312) 726-9015
vglozman2@gmail.com

Quinn A. Michaelis, #6293379

150 North Michigan Avenue, Suite 800
Chicago, IL 60601

312-714-6920

qmichaelis@yahoo.com

33
 

 
 

  
